Exhibit 10.2

AMENDED AND RESTATED PROMISSORY NOTE

 

$44,000,000.00   July 18, 2007

FOR VALUE RECEIVED, ALEXION MANUFACTURING LLC, a Delaware limited liability
company (“Borrower”), promises to pay to iSTAR FINANCIAL INC., a Maryland
corporation (“Holder”), or order, at 1114 Avenue of the Americas, 27th Floor,
New York, New York 10036, or at such other place as Holder may from time to time
in writing designate, in lawful money of the United States of America, the
principal sum of up to FORTY-FOUR MILLION AND 00/100 DOLLARS ($44,000,000.00) or
such other sum as may be the total amount outstanding pursuant to this Note (the
“Loan”), payable at such rates and at such times as are provided in the “Loan
Agreement” (as hereinafter defined).

Payments of both principal and interest are to be made in lawful money of the
United States of America.

This Amended and Restated Promissory Note (this “Note”) amends and restates in
its entirety that certain Promissory Note (the “Original Note”) dated as of
July 11, 2006 in the original principal amount of $26,000,000 payable to the
order of Holder and is executed and delivered by Borrower to Holder pursuant to
that certain First Amendment to Loan Agreement and Other Loan Documents of even
date herewith executed by Borrower and Holder (the “Modification Agreement”).
Borrower and Holder have agreed to amend and restate the Original Note as
hereinafter provided.

This Note evidences Indebtedness incurred under, and is subject to the terms and
provisions of, that certain Loan and Security Agreement, dated as of July 11,
2006, by and between Borrower and Holder as amended by the Modification
Agreement (collectively, as the same may be further amended, modified or
supplemented from time to time, collectively, the “Loan Agreement”). The Loan
Agreement, to which reference is hereby made, sets forth said terms and
provisions, including those under which this Note may or must be paid prior to
its due date or may have its due date accelerated or extended. The Loan
Agreement also contains provisions for the payment of late charges and interest
at the Default Rate, all as more specifically set forth therein. Repayment of
the Indebtedness evidenced by this Note is secured by the Mortgage and the other
Loan Documents referred to in the Loan Agreement, and reference is made thereto
for a statement of terms and provisions.

Terms used but not otherwise defined herein are used herein as defined in the
Loan Agreement.

This Note may only be prepaid in whole or in part in accordance with the terms
of Section 2.4 of the Loan Agreement (or as otherwise expressly provided
elsewhere in the Loan Agreement or the other Loan Documents). Any payments of
the outstanding principal balance of the Loan evidenced by this Note, whether
voluntary or involuntary, shall be accompanied by interest accrued to the date
of prepayment and the Prepayment Premium, to the extent, if any, provided in
Section 2.4 of the Loan Agreement (except to the extent any other provision of
the



--------------------------------------------------------------------------------

Loan Agreement expressly provides otherwise, including, without limitation,
Section 2.2(C) of the Loan Agreement).

EXCEPT AS OTHERWISE EXPRESSLY PERMITTED IN THIS NOTE OR THE OTHER LOAN
DOCUMENTS, BORROWER HEREBY EXPRESSLY (i) WAIVES ANY RIGHTS IT MAY HAVE UNDER LAW
TO PREPAY THIS NOTE, IN WHOLE OR IN PART, WITHOUT PENALTY, UPON ACCELERATION OF
THE MATURITY DATE, AND (ii) AGREES THAT IF, FOR ANY REASON, A PREPAYMENT OF ALL
OR ANY PORTION OF THE PRINCIPAL AMOUNT OF THIS NOTE IS MADE, INCLUDING, WITHOUT
LIMITATION, UPON OR FOLLOWING ANY ACCELERATION OF THE MATURITY DATE BY HOLDER ON
ACCOUNT OF THE OCCURRENCE OF ANY EVENT OF DEFAULT, INCLUDING, WITHOUT
LIMITATION, ANY TRANSFER, DISPOSITION, OR FURTHER ENCUMBRANCE PROHIBITED OR
RESTRICTED BY THE LOAN AGREEMENT, THEN BORROWER SHALL BE OBLIGATED TO PAY
CONCURRENTLY WITH SUCH PREPAYMENT THE PREPAYMENT PREMIUM TO THE EXTENT REQUIRED
UNDER SECTION 2.4 OR ELSEWHERE IN THE LOAN AGREEMENT. BY INITIALING THIS
PROVISION IN THE SPACE PROVIDED BELOW, BORROWER HEREBY DECLARES THAT (1) EACH OF
THE MATTERS SET FORTH IN THIS PARAGRAPH IS TRUE AND CORRECT, (2) HOLDER’S
AGREEMENT TO MAKE THE LOAN EVIDENCED BY THIS NOTE AT THE INTEREST RATES SET
FORTH IN THE LOAN AGREEMENT AND FOR THE TERM SET FORTH IN THIS NOTE CONSTITUTES
ADEQUATE CONSIDERATION FOR THIS WAIVER AND AGREEMENT, AND HAS BEEN GIVEN
INDIVIDUAL WEIGHT BY BORROWER AND HOLDER, (3) BORROWER IS A SOPHISTICATED AND
KNOWLEDGEABLE REAL ESTATE INVESTOR WITH COMPETENT AND INDEPENDENT LEGAL COUNSEL,
AND (4) BORROWER FULLY UNDERSTANDS THE EFFECT OF THIS WAIVER AND AGREEMENT.

 

/s/ David W. Keiser

On behalf of the Borrower

The remedies of Holder, as provided in this Note, the Loan Agreement and the
other Loan Documents, shall be cumulative and concurrent and may be pursued
singularly, successively or together, at the sole discretion of Holder, and may
be exercised as often as occasion therefor shall occur; and the failure to
exercise any such right or remedy shall in no event be construed as a waiver or
release thereof. In any action, sale of collateral, or other proceedings to
enforce this Note, the Loan Agreement or any other Loan Document, Holder need
not file or produce the original of this Note, but only need file or produce a
photocopy of this Note certified by Holder to be a true and correct copy of this
Note.

In the event of any dispute, action or lawsuit regarding the terms hereof,
subject to the provisions of the Loan Agreement, the prevailing party will have
the right to recover from the other party all court costs and reasonable
attorneys’ fees and disbursements incurred with respect thereto, in addition to
all other applicable damages and costs.

BORROWER WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, DILIGENCE,
PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF DEMAND, NOTICE OF PROTEST, NOTICE OF
NONPAYMENT OR DISHONOR, NOTICE OF

 

2



--------------------------------------------------------------------------------

INTENTION TO ACCELERATE, NOTICE OF ACCELERATION, PROTEST AND NOTICE OF PROTEST
OF THIS NOTE, AND ALL OTHER NOTICES (OTHER THAN AS EXPRESSLY PROVIDED IN THE
LOAN AGREEMENT OR OTHER LOAN DOCUMENTS) IN CONNECTION WITH THE DELIVERY,
ACCEPTANCE, PERFORMANCE, DEFAULT OR ENFORCEMENT OF THE PAYMENT OF THIS NOTE.
BORROWER FURTHER WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ALL
VALUATION AND APPRAISEMENT PRIVILEGES, CLAIMS OF LACK OF DILIGENCE OR DELAYS IN
COLLECTION OR ENFORCEMENT OF THIS NOTE, THE RELEASE OF ANY PARTY LIABLE, THE
RELEASE OF ANY SECURITY FOR THE DEBT, THE TAKING OF ANY ADDITIONAL SECURITY AND
ANY OTHER INDULGENCE OF FORBEARANCE.

Holder shall not be deemed, by any act of omission or commission, to have waived
any of its rights or remedies hereunder unless such waiver is in writing and
signed by Holder, and then only to the extent specifically set forth in the
writing. The acceptance by Holder of any payment hereunder which is less than
payment in full of all amounts due and payable at the time of such payment shall
not constitute a waiver of the right to exercise any of the foregoing options at
that time or at any subsequent time or nullify any prior exercise of any such
option without the express consent of Holder, except as and to the extent
otherwise provided by law. A waiver with reference to one event shall not be
construed as continuing or as a bar to or waiver of any right or remedy as to a
subsequent event.

PURSUANT TO SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, HOLDER, BORROWER AND ANY GUARANTOR OF THIS NOTE AGREE THAT THIS NOTE
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE UNITED STATES OF AMERICA AND THE
LAWS OF THE STATE OF NEW YORK. IN ACCORDANCE WITH SECTION 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, HOLDER, BORROWER AND ANY GUARANTOR
HEREBY CONSENT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN
THE COUNTY OF NEW YORK, STATE OF NEW YORK AND IRREVOCABLY AGREE THAT ALL ACTIONS
OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS NOTE OR THE OTHER LOAN
DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS.

Whenever used, the singular number shall include the plural, the plural shall
include the singular, and the words “Holder” and “Borrower” shall be deemed to
include their respective heirs, executors, successors and assigns.

All notices which Holder or Borrower may be required or permitted to give
hereunder shall be made in the same manner as set forth in Section 11.5 of the
Loan Agreement.

In the event any one or more of the provisions hereof shall be invalid, illegal
or unenforceable in any respect, the validity of the remaining provisions hereof
shall be in no way affected, prejudiced or disturbed thereby.

 

3



--------------------------------------------------------------------------------

Borrower acknowledges that Holder may, in its sole discretion, sell all or any
part of its interest in the Loan evidenced by this Note, including, without
limitation, for purposes of effecting a Securitization.

Notwithstanding anything to the contrary contained in this Note or any other
Loan Documents, to the fullest extent permitted by applicable law, the Holder’s
rights hereunder shall be reinstated and revived, and the enforceability of this
Note and the other Loan Documents shall continue, with respect to any amount at
any time paid on account of the Loan which thereafter shall be required to be
restored by Holder pursuant to a court order or judgment (whether or not final
or non-appealable), as though such amount had not been paid. The rights of
Holder created or granted herein and the enforceability of the Loan Documents at
all times shall, to the fullest extent permitted by applicable law, remain
effective to cover the full amount of the Loan even though the Loan, including
any part thereof or any other security or guaranty therefor, may be or hereafter
may become invalid or otherwise unenforceable as against any other party and
whether or not any other party shall have any personal liability with respect
thereto.

Borrower and Holder, by acceptance of this Note, hereby agree that the Loan
Documents supersede any prior oral or written agreements of the parties; without
limiting the generality of the foregoing, in the event of conflict between the
terms of this Note and the terms of the Loan Agreement, the terms of the Loan
Agreement shall prevail.

Time is of the essence for the performance of each and every covenant of the
parties hereunder or under the other Loan Documents. No excuse, delay, act of
God, or other reason, whether or not within the control of Borrower or Holder
(as the case may be), shall operate to defer, reduce or waive Borrower’s or
Holder’s (as the case may be) performance of any such covenant or obligation.

This Note amends, restates and supersedes in its entirety the Original Note, and
is made in substitution thereof and not in satisfaction thereof. This Note shall
not be deemed to constitute a novation. Any reference to the “Note” in the Loan
Documents shall be deemed to refer to this Amended and Restated Promissory Note.

(END OF PAGE)

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Note the day and year first above written.

 

BORROWER:

ALEXION MANUFACTURING LLC, a

Delaware limited liability company

By:

 

Alexion Pharmaceuticals, Inc., a

Delaware corporation, its sole member

By:

 

/s/ David W. Keiser

Name:

  David W. Keiser

Title:

  President and Chief Operating Officer